DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 8 and 13 are cancelled. A complete action on the merits of pending claims 1-7, 9-12, and 14-16 appears herein.

Response to Arguments
Applicant’s arguments, see Remarks, filed 11/12/2021, with respect to the rejection(s) of claims 1, 2, 8-10, and 13 under U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of BEECKLER et al. (US 2014/0336640 A1) in view of Baker (US 6,083,223), and further in view of Kulstad at al. (US 2021/0145534 A1).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 9, and 10 are are rejected under 35 U.S.C. 103 as being unpatentable over BEECKLER et al. (hereinafter “Beeckler”) (US 2014/0336640 A1) in view of Baker (US 6,083,223), and further in view of Kulstad at al. (hereinafter “Kulstad”) (US 2021/0145534 A1).
Regarding claim 9, Beeckler teaches
(Fig. 1, Char. 50: RF ablation module) to an ablation probe that is in contact with tissue; (Fig. 1, Char. 14: catheter probe)
an irrigation module, (Fig. 1, Char. 52: irrigation module) configured to deliver irrigation fluid to the ablation probe, (Page 3, Par. [0050]: System (10) uses irrigation module (52) to supply irrigation fluid to distal end (12) of catheter probe (14)) for applying the irrigation fluid in a vicinity of the tissue while the ablation signal is applied to the tissue; (Page 4, Par. [0067]: irrigation flow rate may be increased for an electrode when the electrode is being used for ablation compared to when it is not being used for ablation.) and 
a processor, (Fig. 1, Char. 30: controller) configured to: 
receive from the ablation probe signals indicative of an instantaneous contact force that is exerted by the ablation probe against the tissue; (Page 2, Par. [0048]: processing unit (32), which is a part of controller (30), uses the force module to generate and measure signals supplied to and received from a force sensor (58) in the distal end (12) of catheter probe (14) to measure the magnitude and direction of the force on distal end (12)) and 
control the irrigation module to adjust a flow rate of the irrigation fluid responsively to correspond to a determined increase or decrease in the instantaneous contact force. (Page 4, Char. [0067]: controller (30) may alter the flow rate to a particular electrode according to a value of a parameter including the magnitude and direction of the force measured by fore sensor (58))
Beeckler, as discussed above, does not explicitly teach the processor uses the force measurements to control the irrigation module in an iterative process; the control module adjusts the flow rate of the irrigation fluid responsively and iteratively to correspond to a respective increase or decrease in heat applied to the tissue, wherein the irrigation flow rate is increased when it is determined that the estimated instantaneous contact force has increased such that rate of heat removal from the tissue matches an increase in heat due to the increased instantaneous contact force and the irrigation flow rate is decreased when it is determined that the instantaneous contact force has decreased such that the rate of heat removal matches a decrease in heat due to the decreased instantaneous contact force; or determining, at each iteration, whether a preset amount of ablative energy was delivered, and stopping ablation in response to a determination that the preset amount of ablative energy was delivered.
Baker, in a similar field of endeavor, teaches an RF ablation device that continuously monitors and controls ablation parameters including power delivery, and temperature parameters; (Col. 10, Line 63 - Col. 11, Line 6) and determines if a preset amount of ablative energy was delivered, and if it was delivered stopping ablation. (Col. 10, Line 63-66; Claim 20)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Beeckler to incorporate 
The combination of Beeckler/Baker, as discussed above, does not explicitly teach the control module adjusts the flow rate of the irrigation fluid to correspond to a respective increase or decrease in heat applied to the tissue, wherein the irrigation flow rate is increased when it is determined that the estimated instantaneous contact force has increased such that rate of heat removal from the tissue matches an increase in heat due to the increased instantaneous contact force and the irrigation flow rate is decreased when it is determined that the instantaneous contact force has decreased such that the rate of heat removal matches a decrease in heat due to the decreased instantaneous contact force.
(Page 13, Par. [0135]; and Page 18, Par. [0205]: The controller determines a temperature setting and/or a flow rate setting of a fluid provided to a heat transfer region of a heat transfer device based on a current temperature, current pressure, and any other data that affects lesion formation. The controller causes a fluid source to provide the fluid to the heat transfer device according to the temperature setting and the flow rate setting.)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination of Beeckler/Baker, as discussed above, to incorporate the teachings of Kulstad, and configure the controller of Beeckler to adjust the flow rate of the irrigation fluid to correspond to a respective increase or decrease in heat applied to the tissue. Doing so would allow for greater control over lesion formation, and a more precise ablation profile.
The combination of Beeckler/Baker/Kulstad, as discussed above, does not explicitly teach the irrigation flow rate is increased when it is determined that the estimated instantaneous contact force has increased such that rate of heat removal from the tissue matches an increase in heat due to the increased instantaneous contact force and the irrigation flow rate is decreased when it is determined that the instantaneous contact force has decreased such that the rate of heat removal matches a decrease in heat due to the decreased instantaneous contact force.

In the instant case, and as per (1), the ablation device would need to control the temperature of both the catheter probe and ablation zone while maintaining contact with the target tissue. As per (2), one of ordinary skill in the art would recognize that the responsive change in flow rate of the irrigation fluid in response to an estimated increase or decrease in instantaneous contact force can only be selected from the following options: (A) wherein the flow rate is increased in response to both an increase and decrease in an instantaneous contact force; (B) wherein the flow rate is decreased in response to both an increase and decrease in an instantaneous contact force; (C) wherein the flow rate is increased or decreased in response to a respective increase or decrease in an instantaneous contact force; or (D) wherein the flow rate is decreased or 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have taken the processor (controller (30)) configured to alter the flow rate to a particular electrode according to a value of a parameter including the magnitude and direction of a force measured by a force sensor, as taught by BEECKLER, and to have used one of the four possible responsive changes in flow rate discussed above, including commanding the irrigation module to increase or decrease the flow rate responsively to a respective estimated increase or decrease in the instantaneous contact force. Doing so would be a matter of trying a finite number of predictable solutions with a reasonable expectation of success by one of ordinary skill in the art.
In this combination, an increased contact force would cause an increased flow rate, which would match an increased heat, at least in that the flow rate and heat are both increased. Similarly, a decreased contact force would cause a decreased flow rate, which would match a decreased heat, at least in that the flow rate and heat are both decreased
Regarding method claim 1, the claim is rejected by the same or substantially the same rationale as applied to the rejection of apparatus claim 9, since operation of the prior art relied on to reject apparatus claim 9 would naturally result in the step of method claim 1 being satisfied.
Regarding claim 10, the combination of Beeckler/Baker/Kulstad, as applied to claim 9, teaches the processor is further configured to monitor a temperature of the tissue and to control the irrigation module to adapt the flow rate responsively to the monitored temperature. (Beeckler: Page 4, Par. [0067]: Other sensors that the controller (30) may use to alter the flow rate include a temperature sensor in the distal end)
Regarding method claim 2, the claim is rejected by the same or substantially the same rationale as applied to the rejection of apparatus claim 10, since operation of the prior art relied on to reject apparatus claim 10 would naturally result in the step of method claim 2 being satisfied.
Claims 3, 4, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over BEECKLER (US 2014/0336640 A1) in view of Baker (US 6,083,223), in view of Kulstad (US 2021/0145534 A1), as applied to claims 1 and 9 above respectively, in view of Vrba et al. (hereinafter “Vrba”) (US 2019/0069949 A1).
Regarding claim 11, the combination of Beeckler/Baker/Kulstad, as applied to claim 9 above, teaches the processor (Beeckler: Fig. 1, Char. 30: controller) is configured to control the irrigation module to adapt the flow rate. (Beeckler: Page 4, Par. [0067])
 Beeckler/Baker/Kulstad, as applied to claim 9 above, does not explicitly teach the processor is configured to maintain the ablation signal at a maximal power level for a shortest duration of ablation.
Vrba, in a similar field of endeavor, teaches achieving a lesion using a maximal power level and a shortest duration of ablation. (Page 103, Par. [0762]: one of the two main strategies to achieve a lesion is 1) maximum power-minimum time)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination of Beeckler/Baker/Kulstad, as applied to claim 9 above, to incorporate the teachings of Vrba, and configure the controller (30) to maintain the ablation signal at a maximal power level for a shortest duration of ablation. Doing so would allow the device to minimize the risk of electrode movements during the procedure. (Vrba: Page 103, Par. [0762])
Regarding method claim 3, the claim is rejected by the same or substantially the same rationale as applied to the rejection of apparatus claim 11, since operation of the prior art relied on to reject apparatus claim 11 would naturally result in the step of method claim 3 being satisfied.
Regarding claim 12, the combination of Beeckler/Baker/Kulstad/Vrba, as applied to claim 11 above, teaches a memory (Beeckler: Fig. 1, Char. 34: memory) 
The combination of Beeckler/Baker/Kulstad/Vrba, as applied to claim 11 above, does not explicitly teach the memory is configured to store the values of the maximal power level and the shortest duration of ablation as predefined constants.
(Page 70, Par. [0529]; the operational parameters would include any operational constraints including the maximum power level and the duration of ablation)
		It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified the combination of Beeckler/Baker/Kulstad/Vrba, as applied to claim 11 above, to further incorporate the teachings of Vrba, and configure the memory to store operational parameters, including constraints such as the maximum power level and duration of ablation (in the combination of Beeckler/Baker/Kulstad/Vrba, as applied to claim 11 above, the duration of ablation would be the shortest duration of ablation), as predefined constants. Doing so would increase convenience of the device by allowing a user to view past operating parameters for later reporting and/or analysis. (Vrba: Page 67, Par. [0529])
Regarding method claim 4, the claim is rejected by the same or substantially the same rationale as applied to the rejection of apparatus claim 12, since operation of the prior art relied on to reject apparatus claim 12 would naturally result in the step of method claim 4 being satisfied.
Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over BEECKLER (US 2014/0336640 A1), in view of Baker (US 6,083,223), in view of Kulstad (US 2021/0145534 A1), in view of Vrba (US 2019/0069949 A1), as applied to claims 3 and 11 respectively above, and further in view of Bar-Tal et al. (hereinafter “Bar-Tal”) (US 2017/0014181 A1).
Regarding claims 5-7, the combination of Beeckler/Baker/Kulstad/Vrba, as applied to claim 3 above, does not explicitly teach continuously evaluating an ablation index while applying the ablation signal, and stopping the ablation signal upon the ablation index reaching an ablation-index threshold. Wherein the ablation index depends on both a power level of the ablation signal, and the instantaneous contact force.
Bar-Tal, in an analogous device, teaches continuously evaluating an ablation index while applying the ablation signal, and stopping the ablation signal upon the ablation index reaching an ablation-index threshold. (Page 5, Claim 1; Page 3, Par. [0072]: the integral over a time period, as described in claim 1, is an ablation index; The ablation-index threshold would be the desired size of a lesion.)) Wherein the ablation index depends on both a power level of the ablation signal, (Page 3, Par. [0072]: the term “Pβ(t)” in the integral) and the instantaneous contact force. (Page 3, Par. [0072]: the term “CFα(t)” in the integral)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination of Beeckler/Baker/Kulstad/Vrba, as applied to claim 3 above, to incorporate the teachings of Bar-Tal, and continuously evaluate an ablation index, and stop the ablation signal upon the ablation index reaching an ablation index threshold. Doing so would allow for the device to determine the size of the lesion being formed, and cease the ablative output upon a desired lesion size being achieved in order to minimize the risk of damaging a larger area of tissue than necessary. The ablation index of Bar-Tal is taught (Bar-Tal: Page 3, Par. [0074])
Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over BEECKLER (US 2014/0336640 A1) in view of Baker (US 6,083,223), in view of Kulstad (US 2021/0145534 A1), as applied to claim 9 above, and further in view of Bar-Tal (US 2017/0014181 A1).
Regarding claims 14-16, the combination of Beeckler/Baker/Kulstad, as applied to claim 9 above, does not explicitly teach the processor is configured to continuously evaluate an ablation index, and to stop the ablation signal upon the ablation index reaching an ablation-index threshold. Wherein the ablation index depends on a power level of the ablation signal, and the instantaneous contact force.
		Bar-Tal, in an analogous device, teaches a processor configured to continuously evaluate an ablation index, and to stop the ablation signal upon the ablation index reaching an ablation-index threshold. (Page 5, Claim 8; Page 3, Par. [0072]: the integral over a time period, as described in claim 8, is an ablation index; The ablation-index threshold would be the desired size of a lesion.) Wherein the ablation index depends on a power level of the ablation signal, (Page 3, Par. [0072]: the term “Pβ(t)” in the integral) and an instantaneous contact force. (Page 3, Par. [0072]: the term “CFα(t)” in the integral)
		It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination of Beeckler/Baker/Kulstad, as applied to claim 9 above, to incorporate the teachings of Bar-Tal, and continuously evaluate an ablation index, and stop the ablation signal upon (Bar-Tal: Page 3, Par. [0074])

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS SHEA BORSCH whose telephone number is (571)272-5681. The examiner can normally be reached Monday-Thursday 7:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 5712724764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 

/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794                                                                                                                                                                                                        




/N.S.B./Examiner, Art Unit 3794